DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is the responsive to the communication filed on 06/05/2020.

Specification
 	(a) The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.



Claim Objections
Claim 5 is objected to because of the following informalities:  in the line 4, would be the semicolon instead of period, appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

Claim 1 recites the limitation the steps of.. in line 1  and " the encrypted data " in line 3.  There is insufficient antecedent basis for this limitation in the claim.
As per clam 4/8/12 recites the limitations wherein encrypted, decrypted, signed and verified data using a code-based encryption scheme … the encrypted data is protected against an attack from a quantum computer”, however, it is not clear (1) whether the claimed functions, encrypting, decrypting, signing and verifying, are actually performing or not (e.g., intended use); (2) whether any specific process is performed for encrypting the data so that it will protect from the attack (e.g., omitting necessary steps/components with cause the claimed limitations unclear). Recites mathematical symbols/parameters (e.g., F2m[x], r, L), however, it is not clear whether these symbols present any definition and/or related to the received data or not. The applicants are suggested to include definition of these symbols in the claims.

  
 	Claim 5 recites the limitation the steps of.. In line 1 and   the encrypted data in line 3 and the decrypted data in 5, there is insufficient antecedent basis for this limitation in the claim.
As per claim 9, this claim recites the phrase the server in the line 2. It is not clear how the “a server is receiving the encrypted data from the server, examiner is considering the a server is receiving the encrypted data from a sending system.

 	As per claims 2-4, 6-8, 10-12 those claims are rejected based on the same rational set for the clam 1 and 5 and 9 respectively.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


the claimed 9-12 invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because Since the specification (par 0005, par 0092) discloses “ a server ” would be “a database of the bank server and “ a first /second encryption engine" would also be the processing module, for purposes of examination, it is assumed that these terms are software. The system claim is required a hardware element to make the claim statutory. Applicant can overcome this rejection by adding hardware element such as memory, device, in the body of the claim.  
 	As per claims 10-12, those claims are rejected based on the same rational set for the claim 9 respectively. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over O’Hare et al US 2013/0013931 in view of Bowen et al US 2018/0234256.

 	As per claim 1, O’Hare disclose a method of encrypting data comprising the steps of: 
 	encrypting data at a sending system with a symmetric key of a first encryption engine ( par 0002, the encrypted data set is representative of a data set associated with a first user device/sender, i.e. at a sending system of the first encryption engine, and is encrypted with a symmetric key.  And 0005 encrypting the data indicative of the symmetric key with the first asymmetric key);  
 	sending the encrypted data to a receiving system (par 0166  in symmetric key cryptographic systems, or systems where the sender and receiver of a message share a single common key that is used to encrypt and decrypt a message, the mathematical operations are significantly simpler and faster. Thus, in the conventional PKI technologies, the sender of a message will generate synchronous session key, and encrypt the message using the simpler, faster symmetric key system. Then, the sender will encrypt the session key with the public key of the receiver. Then, the sender will encrypt the session key with the public key of the receiver. The encrypted session key will be attached to the synchronously encrypted message, i.e. encrypted data, and both data are sent, i.e. sending… to the receiver, i.e. receiving system); 
 	creating a public/private key pair utilizing a second encryption engine ( par 0124  the cryptographic engine 220 of the trusted engine, i.e. second encryption engine, to generate a cryptographic key or key pair, i.e. public/private key pair  ); and 
 	encrypting the symmetric key with the public key of the public/private key pair ( par 0534, At step 4406, the processor generates a second encrypted key by encrypting data indicative of the symmetric key with a first asymmetric key, i.e. the public key (e.g., a public key) of a second asymmetric key pair associated with a second user device, i.e. second encryption engine, (such as User 2 device 4202b of FIG. 42 and  par 0171 trust engine 110 may initiate the encryption/decryption process).  

 	O’Hare does not encrypting data at a sending system.
 However, Bowen discloses encrypting data at a sending system (par 0047 the client computer system cryptographically encrypted the data);

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of key encrypting the key of O’Hare, based on the teaching of encrypting the data at the client of Bowen, because doing so would provide encrypted to protect the data during the transmission.

 	As per claim 2, O’Hare in view of Bowen disclose the method of claim 1 further comprising, O’Hare disclose  the step of the sending system determining whether a public key is available for the receiving system before encrypting the data with the symmetric key (O’Hare, par 0520 transmit a public key to a cryptographic sharing client, i.e. sending system, User 1 device 4202a, and User 2 device 4202b are also each in communication and par 0166  in symmetric key cryptographic systems, or systems where the sender and receiver of a message share a single common key, i.e. symmetric key, that is used to encrypt and decrypt a message ).  
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of key encrypting the key of O’Hare, based on the teaching of encrypting the data at the client of Bowen, because doing so would provide encrypted to protect the data during the transmission.

 	As per claim 3, O’Hare in view of Bowen disclose the method of claim 1 O’Hare disclose wherein the symmetric encryption engine is AES (O’Hare, par 0347 the Advanced Encryption Standard ("AES")).  
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of key encrypting the key of O’Hare, based on the teaching of encrypting the data at the client of Bowen, because doing so would provide encrypted to protect the data during the transmission.

 	As per claim 5, O’Hare disclose a method of encrypting data comprising the steps of: 
 	encrypting data at a sending system with a first symmetric key of a first encryption engine (par 0002, the encrypted data set is representative of a data set associated with a first user device/sender, i.e. at a sending system of the first encryption engine, and is encrypted with a symmetric key and 0398 sending the different portions of the parsed data along different paths thus creating multiple streams of data); 
 	sending the encrypted data to a receiving system (par 0166  in symmetric key cryptographic systems, or systems where the sender and receiver of a message share a single common key that is used to encrypt and decrypt a message, the mathematical operations are significantly simpler and faster. Thus, in the conventional PKI technologies, the sender of a message will generate synchronous session key, and encrypt the message using the simpler, faster symmetric key system. Then, the sender will encrypt the session key with the public key of the receiver. Then, the sender will encrypt the session key with the public key of the receiver. The encrypted session key will be attached to the synchronously encrypted message, i.e. encrypted data, and both data are sent, i.e. sending…to the receiver, i.e. receiving system); 4814-2412-2559.128Attorney Docket No. 079123.000019Patent Customer No. 30734 
 	decrypting the encrypted data at the receiving system with the first symmetric key (par 0166 symmetric key cryptographic systems, or systems where the sender and receiver , i.e. receiving system, of a message share a single common key, i.e. first symmetric key, that is used to encrypt and The receiver uses his or her private key to decrypt the session key, and then uses the session key to decrypt the message. decrypt a message the encrypted session key is included in the authentication request. );
  	creating a public/private key pair utilizing a second encryption engine (par 0124  the cryptographic engine 220 of the trusted engine, i.e. second encryption engine, to generate a cryptographic key or key pair, i.e. public/private key pair ); and 
 	encrypting a second encryption key with the public key of the public/private key pair (par 0534, At step 4406, the processor generates a second encrypted key, i.e. a second encryption key, by encrypting data indicative of the symmetric key with a first asymmetric key, i.e. the public key (e.g., a public key) of a second asymmetric key pair associated with a second user device, i.e. second encryption engine, (such as User 2 device 4202b of FIG. 42 and  par 0171 trust engine 110 may initiate the encryption/decryption process).  
 	O’Hare does not disclose encrypting data at a sending system; encrypting the decrypted data at the receiving system with a second symmetric encryption key of the first encryption engine. 
 	Bowen discloses encrypting data at a sending system (par 0047 the client computer system cryptographically encrypted the data   ); encrypting the decrypted data at the receiving system with a second symmetric encryption key of the first encryption engine (par 0049  The network security device may receive encrypted data from the client computer system, decrypt the encrypted data using the first symmetric key, detect the existence of sensitive information in the data. i.e. decrypted data , modify the data accordingly, encrypt the modified data ,i.e. decrypted data, using the second symmetric key, ,i.e. second symmetric key, and transmit the encrypted modified data to the server). 
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of key encrypting the key of O’Hare, based on the teaching of encrypting the data at the client of Bowen, because doing so would provide encrypted to protect the data during the transmission.
 	As per claim 6, O’Hare in view of Bowen disclose the method of claim 5 further comprising the step of O’Hare disclose the sending system determining whether a public key is available for the receiving system before encrypting the data with the symmetric key(O’Hare, par 0520 transmit a public key to a cryptographic sharing client, i.e. sending system, User 1 device 4202a, and User 2 device 4202b are also each in communication and par 0166  in symmetric key cryptographic systems, or systems where the sender and receiver of a message share a single common key, i.e. symmetric key, that is used to encrypt and decrypt a message ).  
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of key encrypting the key of O’Hare, based on the teaching of encrypting the data at the client of Bowen, because doing so would provide encrypted to protect the data during the transmission.

 	As per claim 7, O’Hare in view of Bowen disclose the method of claim 5 O’Hare disclose wherein the symmetric encryption engine is AES.  
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of key encrypting the key of O’Hare, based on the teaching of encrypting the data at the client of Bowen, because doing so would provide encrypted to protect the data during the transmission.

 	As per claim 9, O’Hare disclose a data communication system of a receiving system comprising: 
 	a server configured, i.e. a cloud storage location, to receive encrypted data from the server of a sending system (par 0534 the two or more encrypted data set shares to be stored, i.e. receive, separately from each other in at least one storage location. The at least one storage location (e.g., a cloud storage location) is remote to both the first and second user devices); 
a first encryption engine ( par 0537,At step 4604, the processor restores )configured to decrypt the encrypted data with a symmetric key ( par 0537At step 4604, the processor restores the data indicative of the symmetric key by decrypting the encrypted key using a second asymmetric key (e.g., a private key) of the asymmetric key pair); and 4814-2412-2559.129Attorney Docket No. 079123.000019Patent Customer No. 30734 
a second encryption engine ( par 0124  the cryptographic engine 220 of the trusted engine, i.e. second encryption engine,) configured to create a public/private key pair (par 0124  the cryptographic engine 220 of the trusted engine, i.e. second encryption engine, to generate a cryptographic key or key pair, i.e. public/private key pair   )and 
 encrypt the symmetric key with the public key of the public/private key pair (par 0534, At step 4406, the processor generates a second encrypted key by encrypting data indicative of the symmetric key with a first asymmetric key, i.e. the public key (e.g., a public key) of a second asymmetric key pair associated with a second user device, i.e. second encryption engine, (such as User 2 device 4202b of FIG. 42 and  par 0171 trust engine 110 may initiate the encryption/decryption process).  
 	O’Hare does not encrypting data at a sending system.
 However, Bowen discloses encrypting data at a sending system (par 0047 the client computer system cryptographically encrypted the data);
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of key encrypting the key of O’Hare, based on the teaching of encrypting the data at the client of Bowen, because doing so would provide encrypted to protect the data during the transmission.

 	As per claim 10, O’Hare in view of Bowen disclose the method of claim 9,O’Hare disclose  the step of the sending system determining whether a public key is available for the receiving system before encrypting the data with the symmetric key(O’Hare, par 0520 transmit a public key to a cryptographic sharing client, i.e. sending system, User 1 device 4202a, and User 2 device 4202b are also each in communication and par 0166  in symmetric key cryptographic systems, or systems where the sender and receiver of a message share a single common key, i.e. symmetric key, that is used to encrypt and decrypt a message ).  
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of key encrypting the key of O’Hare, based on the teaching of encrypting the data at the client of Bowen, because doing so would provide encrypted to protect the data during the transmission.

 	As per claim 11, O’Hare in view of Bowen disclose the method of claim 9, O’Hare discloses wherein the symmetric encryption engine is AES (O’Hare, par 0347 the Advanced Encryption Standard ("AES")).  
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of key encrypting the key of O’Hare, based on the teaching of encrypting the data at the client of Bowen, because doing so would provide encrypted to protect the data during the transmission. 

Claims 4, 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over  O’Hare et al US 2013/0013931 in view of Bowen et al US 2018/0234256 in view of Wang US 2017/0104590.

 	As per claim 4, the method of claim 1, O’Hare in view of Bowen disclose wherein the second encryption engine uses a code-based encryption scheme based on binary irreducible Goppa code in which locator polynomials for a support set L have degree not greater than r, where r is the maximum degree of the denominator of a rational function over F2m [x] and wherein the encrypted, decrypted, signed, and verified data is protected against attack from a quantum computer.
 	However, Wang disclose wherein the second encryption engine uses a code-based encryption scheme based on binary irreducible Goppa code in which locator polynomials for a support set L have degree not greater than r, where r is the maximum degree of the denominator of a rational function over F2m [x] and wherein the encrypted, decrypted, signed, and verified data is protected against attack from a quantum computer ( [par. 0031, lines 1-12; par. 0034, lines 1-21; paras. 0036, 0037; par. 0059, lines 1-15; par. 0081; par. 0089, lines 1-23 of Wang teaches the instructions, when executed, cause encryption, decrypted, signed, and verified of the data using a code-based encryption scheme based on binary irreducible Goppa code in which a support set consists of rational functions with a degree of a denominator and a degree of a Goppa polynomial (e.g., the degree t) and wherein the encrypted data is protected against an attack from a quantum computer (e.g., the quantum computer algorithm attacks)].

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of key encrypting the key of O’Hare, based on the teaching of encrypting the data at the client of Bowen, based on the teaching of denominator and a degree of a Goppa polynomial (e.g., the degree) of Wang, because doing so would provide code-based encryption scheme to protect the data in the communication. 


 	As per claim 8, the method of claim 5, O’Hare in view of Bowen disclose wherein the second encryption engine uses a code-based encryption scheme based on binary irreducible Goppa code in which locator polynomials for a support set L have degree not greater than r, where r is the maximum degree of the denominator of a rational function over F2m [x] and wherein the encrypted, decrypted, signed, and verified data is protected against attack from a quantum computer.
 	However, Wang disclose wherein the second encryption engine uses a code-based encryption scheme based on binary irreducible Goppa code in which locator polynomials for a support set L have degree not greater than r, where r is the maximum degree of the denominator of a rational function over F2m [x] and wherein the encrypted, decrypted, signed, and verified data is protected against attack from a quantum computer ( [par. 0031, lines 1-12; par. 0034, lines 1-21; paras. 0036, 0037; par. 0059, lines 1-15; par. 0081; par. 0089, lines 1-23 of Wang teaches the instructions, when executed, cause encryption, decrypted, signed, and verified of the data using a code-based encryption scheme based on binary irreducible Goppa code in which a support set consists of rational functions with a degree of a denominator and a degree of a Goppa polynomial (e.g., the degree t) and wherein the encrypted data is protected against an attack from a quantum computer (e.g., the quantum computer algorithm attacks)].

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of key encrypting the key of O’Hare, based on the teaching of encrypting the data at the client of Bowen, based on the teaching of denominator and a degree of a Goppa polynomial (e.g., the degree) of Wang, because doing so would provide code-based encryption scheme to protect the data in the communication. 

 	As per claim 12, the data communication system of claim 9 O’Hare in view of Bowen disclose wherein the second encryption engine uses a code-based encryption scheme based on binary irreducible Goppa code in which locator polynomials for a support set L have degree not greater than r, where r is the maximum degree of the denominator of a rational function over F2m [x] and wherein the encrypted, decrypted, signed, and verified data is protected against attack from a quantum computer.
 	However, Wang disclose wherein the second encryption engine uses a code-based encryption scheme based on binary irreducible Goppa code in which locator polynomials for a support set L have degree not greater than r, where r is the maximum degree of the denominator of a rational function over F2m [x] and wherein the encrypted, decrypted, signed, and verified data is protected against attack from a quantum computer ( [par. 0031, lines 1-12; par. 0034, lines 1-21; paras. 0036, 0037; par. 0059, lines 1-15; par. 0081; par. 0089, lines 1-23 of Wang teaches the instructions, when executed, cause encryption, decrypted, signed, and verified of the data using a code-based encryption scheme based on binary irreducible Goppa code in which a support set consists of rational functions with a degree of a denominator and a degree of a Goppa polynomial (e.g., the degree t) and wherein the encrypted data is protected against an attack from a quantum computer (e.g., the quantum computer algorithm attacks)].

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of key encrypting the key of O’Hare, based on the teaching of encrypting the data at the client of Bowen, based on the teaching of denominator and a degree of a Goppa polynomial (e.g., the degree) of Wang, because doing so would provide code-based encryption scheme to protect the data in the communication. 
 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hughes US 2016/0248586 disclose 
(fig.4,  par 0067,  encryption of the message is performed using a symmetric key encryption,i.e. first symmetric key encryption, algorithm such as AES in the QSC encryption module 414) , see, 0101) (par 0069  The QSC module (414) can also digitally sign the message before the message is transmitted, i.e. sending, over the channel (430) ); 4814-2412-2559.128Attorney Docket No. 079123.000019Patent Customer No. 30734 (par 0071, the QSC module (424) decrypts the data using a decryption algorithm that is appropriate considering the type of encryption used , i.e. first symmetric key  and par 0093 Both p and k are based on secret bits,i.e. symmetric key shared by user 1 and user 2, and each of p and k is specified by b secret bits. Users 1 and 2 can determine a new irreducible polynomial p for each new message, but the computational cost of determining the polynomials can be prohibitive. Instead, users 1 and 2 can reuse the same secret polynomial p for authenticating multiple messages by decrypting digitally sign message by the same secret key, par 0108, The message receiver receives (710) a message and its authentication tag. And par 0145 keys obtained by quantum key exchange are generally shown as used for encryption/decryption, authentication and digital signatures wherein the decrypting the digital data using the same symmetric quantum key and par 0148 Using such states, a transmitter and receiver can produce a shared random series of bits known only to the transmitter and receiver, which can then be processed for use as secret keys , quantum key /  the first symmetric key is received before the receiving the message, for encryption and decryption, in subsequent encryption and decryption of messages and 0109 The message receiver, i.e.  at the receiving system, derives (720) a comparison tag for the message based at least in part on an authenticator that uses one or more quantum keys);
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU S SHOLEMAN whose telephone number is (571)270-7314.  The examiner can normally be reached on EST: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABU S SHOLEMAN/Primary Examiner, Art Unit 2495